Name: 83/34/EEC: Commission Decision of 14 January 1983 on the clearance of the accounts presented by the Federal Republic of Germany in respect of the European Agricultural Guidance and Guarantee Fund, Guarantee Section, expenditure for 1976 (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1983-02-10

 Avis juridique important|31983D003483/34/EEC: Commission Decision of 14 January 1983 on the clearance of the accounts presented by the Federal Republic of Germany in respect of the European Agricultural Guidance and Guarantee Fund, Guarantee Section, expenditure for 1976 (Only the German text is authentic) Official Journal L 038 , 10/02/1983 P. 0024 - 0025*****COMMISSION DECISION of 14 January 1983 on the clearance of the accounts presented by the Federal Republic of Germany in respect of the European Agricultural Guidance and Guarantee Fund, Guarantee Section, expenditure for 1976 (Only the German text is authentic) (83/34/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy (1), as last amended by Regulation (EEC) No 3509/80 (2), and in particular Article 5 (2) thereof, After consulting the Fund Committee; Whereas, under Article 5 (2) (b) of Regulation (EEC) No 729/70, the Commission, on the basis of the annual accounts presented by the Member States, clears the accounts of the authorities and bodies referred to in Article 4 of that Regulation; Whereas the Federal Republic of Germany has transmitted to the Commission the documents required to clear the accounts for 1976; whereas the latter has carried out on-the-spot inspection as provided for in Article 9 (2) of Regulation (EEC) No 729/70; Whereas Article 8 of Commission Regulation (EEC) No 1723/72 of 26 July 1972 on the clearance of the accounts of the European Agricultural Guidance and Guarantee Fund, Guarantee Section (3), provides that the Decision to clear the accounts must include the determination of the amount of expenditure incurred in each Member State during the financial year in question recognized as chargeable to the Fund, Guarantee Section, and also the determination of the amount of the Community's financial resources still available in each Member State; Whereas, under Articles 2 and 3 of Regulation (EEC) No 729/70, only refunds on exports to non-member countries and intervention intended to stabilize agricultural markets, respectively granted and undertaken according to Community rules within the framework of the common organization of agricultural markets, may be financed; whereas the inspections carried out show that a part of the declared expenditure of a supplementary amount of DM + 796 286;85 satisfies the requirements of these provisions and can therefore be financed; whereas the Member State has been fully informed of this deduction and has been able to give its views thereon; Whereas in Decision 81/1033/EEC (4) the Commission stated that on clearing the accounts for the 1976 financial year it would recognize a further amount of DM 94 862;12 for the public storage of beef if an additional investigation showed that the conditions for Community financing were met; whereas the result of this investigation makes it possible to recognize the amount of DM 59 966;37, which is treated as part of the total amount recognized, HAS ADOPTED THIS DECISION: Article 1 The expenditure by the Federal Republic of Germany recognized as chargeable to the European Agricultural Guidance and Guarantee Fund, Guarantee Section, in respect of the 1976 financial year amounts, in accordance with the Annex, to DM 3 233 539 143;73. Article 2 The financial resources available at the end of 1976 amount, in accordance with the Annex, to a negative amount of DM - 4 051 080;07. Article 3 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 14 January 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 94, 28. 4. 1970, p. 13. (2) OJ No L 367, 31. 12. 1980, p. 87. (3) OJ No L 186, 16. 8. 1972, p. 1. (4) OJ No L 375, 30. 12. 1981, p. 5. ANNEX Clearance of the accounts concerning the expenditure financed by the EAGGF, Guarantee Section, for 1976 1.2,3 // // (in DM) // 1.2.3 // 1. Funds available after clearance of the accounts for 1975 // // 91 038 063;66 // 2. Advances received for 1976 // // 3 138 450 000;00 // 3. Total funds available to cover expenditure for 1976 // // 3 229 488 063;66 // 4. Expenditure recognized for 1976: // // // (a) Expenditure declared // 3 232 742 856;88 // // (b) Supplementary expediture: // + 796 286;85 // // - of which elimination of reserves for 1974 // 59 966;37 // // - of which definitive decision deferred to 1978 // - // // (c) Expenditure recognized // // 3 233 539 143;73 // 5. Funds available after clearance of the accounts for 1976 // // - 4 051 080;07